Citation Nr: 1811097	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to benefits under the provisions of 38 U.S.C. § 1151 for left quadrant hernia secondary to stage II rectal cancer reconstruction and removal.

2.  Entitlement to benefits under the provisions of 38 U.S.C. § 1151 for a colon disability secondary to stage II rectal cancer reconstruction and removal, claimed as decreased bowel function, diarrhea and intestinal blockage.

3.  Entitlement to benefits under the provisions of 38 U.S.C. § 1151 for residuals of a hysterectomy with salpingo-oopherectomy.

4.  Entitlement to benefits under the provisions of 38 U.S.C. § 1151 for left leg nerve damage secondary to stage II rectal cancer reconstruction and removal.



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 1989, July 1991 to December 1991, and March 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that the Veteran requested a BVA hearing in her January 2013 substantive appeal.  Nevertheless, she indicated in statement received in December 2014 that she no longer wanted her hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

The Veteran was previously represented by David Anaise M.D., J.D., whose representation has been revoked, in writing, and acknowledged by the Veteran.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal.  38 C.F.R. § 20.608(a) (2017).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Board finds that additional development is necessary to satisfy VA's obligations under VCAA.

The Veteran contends that she incurred additional disability due to VA's negligence while hospitalized at the VAMC in Denver in August 2008 for stage II rectal cancer/reconstruction and removal.  She reported that she also had a hysterectomy that same day.  The Veteran alleges that the surgery resulted in femoral palsy and a large left lower quadrant hernia.  See May 2010 statement.  

The Board has reviewed a February 2011 VA medical examination undertaken to address the Veteran's claims.  The VA examiner noted that the Veteran's left lower quadrant hernia, left femoral nerve palsy, and bowel dysfunction due to surgery were related to the treatment of the Veteran's rectal adenocarcinoma but are known and often unavoidable complications the treatment.  It was noted that the Veteran's treatment had met the standard of care with no evidence of negligence or lack of skill.  However, in a subsequent November 2011 statement, the Veteran's VA primary care provider noted that the Veteran's secondary conditions were not in any way foreseeable prior to her diagnosis and surgery.  In a November 2015 statement, the Veteran's prior attorney, who is also a medical doctor, noted that the Veteran had sustained a nerve injury which was more likely a breach in the standard of care through the improper positioning of her legs during surgery.  An opinion regarding any residuals of the Veteran's hysterectomy claim has not yet been obtained. 

The Board finds that at this juncture, the medical conclusions rendered in the February 2011 VA examination report are inadequate to render decisions for the claims on appeal.  Since the Veteran's examination, hundreds of pages of VA treatment records, the Veteran's Social Security Administration (SSA) records, and additional statements from providers have been associated with the claims file.  The February 2011 VA examiner was unable to consider such evidence when rendering her medical conclusions.  As a result, the Board finds that an additional VA examination and opinions are necessary.  See 38 C.F.R. § 3.159 (2017).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a new VA examination.

The VA examiner must review the Veteran's entire claims file (including all evidence associated with the file after the February 2011 VA examination) and express opinions, including the degree of probability expressed in terms of whether it at least as likely as not, regarding the following questions:

Left Quadrant Hernia

(a)  Does the Veteran have additional disability (left quadrant hernia) due to the 2008 surgery completed at the Denver VAMC?  If the examiner determines that the Veteran does have additional disability (left quadrant hernia) as a result of the 2008 surgery, he or she should respond to the following:

(b)  is the additional disability due to:

(1)  carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in prescribing the medication; or

(2)  an event not reasonably foreseeable.

Colon Disability

(a)  Does the Veteran have additional colon disability due to the 2008 surgery completed at the Denver VAMC?  If the examiner determines that the Veteran does have additional colon disability as a result of the 2008 surgery, he or she should respond to the following:

(b)  Is the additional disability due to:

(1)  carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in prescribing the medication; or

(2)  an event not reasonably foreseeable.

Residuals of Hysterectomy

(a)  Does the Veteran have additional disability (residuals of hysterectomy) due to the 2008 surgery completed at the Denver VAMC?  If the examiner determines that the Veteran does have additional disability (residuals of hysterectomy) as a result of the 2008 surgery, he or she should respond to the following:

(b)  Is the additional disability due to:

(1)  carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in prescribing the medication; or

(2)  an event not reasonably foreseeable.

Left Leg Nerve Damage

(a)  Does the Veteran have additional disability (left leg nerve damage) due to the 2008 surgery completed at the Denver VAMC?  If the examiner determines that the Veteran does have additional disability (left leg nerve damage) as a result of the 2008 surgery, he or she should respond to the following:

(b)  Is the additional disability due to:

(1)  carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in prescribing the medication; or

(2)  an event not reasonably foreseeable.

All opinions offered must be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  Upon completion of the above, readjudicate the issues on entitlement to benefits under the provisions of 38 U.S.C. § 1151.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

